Case 2:18-cv-01077-CBM-E Document 618 Filed 08/05/21 Page 1 of 2 Page ID #:30528



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11      U.S. Wholesale Outlet & Distribution,       Case No.: CV 18-1077 CBM (Ex)
        Inc., et al.,
12
              Plaintiffs,                           JUDGMENT
13
        vs.
14
        Living Essentials, LLC, et al.l,                      JS-6
15
              Defendants.
16
17
18
19
              Consistent with the jury’s verdict (Dkt. 517, 518), the Court’s Order re:
20
       Plaintiffs’ Motion For Renewed Judgment As Matter of Law, or in the alternative,
21
       Motion for a New Trial (Dkt. No. 601), and the Court’s Order re: Adjudication of
22
       Plaintiffs’ Section 2(d) claim (Dkt. 599, 603), judgment is hereby entered:
23
24               (1)         against Plaintiffs and in favor of Defendants on
                             Plaintiffs’ first Section 2(a) of the Robinson-Patman
25                           Act, 15 U.S.C. § 13(a) cause of action;
26               (2)         against Plaintiffs and in favor of Defendants on
                             Plaintiffs’ second Section 2(d) of the Robinson-
27                           Patman Act, 15 U.S.C. § 13(a) cause of action; and
28

                                                   1
Case 2:18-cv-01077-CBM-E Document 618 Filed 08/05/21 Page 2 of 2 Page ID #:30529



1               (3)     against Plaintiffs and in favor of Defendants on
                        Plaintiffs’ fourth California Unfair Competition Law,
2                       Cal. Bus. &Prof. Code § 17200 cause of action.
3
4            IT IS SO ORDERED.
5
6      DATED: August 5, 2021
7
8                                          CONSUELO B. MARSHALL
9                                          UNITED STATES DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
